DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,392,296 due to the following analysis below. This is a statutory double patenting rejection.
Application 17/858,023
U.S. Patent 11,392,296
1. A computer-implemented method, comprising: creating a job to store a file, the job specifying a set of attributes associated with the job;determining, based at least in part on the set of attributes associated with the job, a set of data storage parameters, the set of data storage parameters specifying a movement of the file amongst a set of data storage tiers, the set of data storage tiers including a source data storage tier and a destination data storage tier;
determining, based at least in part on the set of data storage parameters, the source data storage tier; storing the file in a first directory corresponding to the source data storage tier;detecting a set of changes to the file, the set of changes comprising at least one of:a size of the file; and a modification time of the file;detecting, based at least in part on the set of changes and the set of data storage parameters, that the file is to be moved to a second directory, the second directory corresponding to the destination data storage tier;and moving the file from the first directory to the second directory.
1. A computer-implemented method, comprising: creating a job to store a file, the job specifying a set of attributes associated with the job;determining, based at least in part on the set of attributes associated with the job, a set of data storage parameters, the set of data storage parameters specifying a movement of the file amongst a set of data storage tiers, the set of data storage tiers including a source data storage tier and a destination data storage tier;determining, based at least in part on the set of data storage parameters, the source data storage tier; storing the file in a first directory corresponding to the source data storage tier; detecting a set of changes to the file, the set of changes comprising at least one of:a size of the file; and a modification time of the file;detecting, based at least in part on the set of changes and the set of data storage parameters, that the file is to be moved to a second directory, the second directory corresponding to the destination data storage tier;and moving the file from the first directory to the second directory.
2. The computer-implemented method of claim 1, further comprising updating a data log with an entry including a time at which the file was accessed.
	
2. The computer-implemented method of claim 1, further comprising updating a data log with an entry including a time at which the file was accessed.
3. The computer-implemented method of claim 1, further comprising moving the file to the destination data storage tier in response to fulfillment of a usage condition.

3. The computer-implemented method of claim 1, further comprising moving the file to the destination data storage tier in response to fulfillment of a usage condition.
4. The computer-implemented method of claim 1, further comprising monitoring any pending movement of the file.

4. The computer-implemented method of claim 1, further comprising monitoring any pending movement of the file.
5. The computer-implemented method of claim 1, wherein the file is moved to the second directory over time.

5. The computer-implemented method of claim 1, wherein the file is moved to the second directory over time.
6. The computer-implemented method of claim 1, wherein a size of the file is constrained.

6. The computer-implemented method of claim 1, wherein a size of the file is constrained.

7. The computer-implemented method of claim 1, wherein the file is moved to a third directory, corresponding to a second destination storage tier.

7. The computer-implemented method of claim 1, wherein the file is moved to a third directory, corresponding to a second destination storage tier.

8. A system, comprising: one or more processors; and memory storing computer-executable instructions that, upon execution, cause the one or more processors to: create a job, specifying a set of attributes, to store a file in a first directory corresponding to a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in the first directory; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.

8. A system, comprising: one or more processors; and memory storing computer-executable instructions that, upon execution, cause the one or more processors to: create a job, specifying a set of attributes, to store a file in a first directory corresponding to a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in the first directory; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.

9. The system of claim 8, wherein the first directory and the second directory are logical data containers capable of storing data objects.

9. The system of claim 8, wherein the first directory and the second directory are logical data containers capable of storing data objects.

10. The system of claim 8, wherein the computer-executable instructions further cause the one or more processors to transmit the file to a data archive system to store the file in a data archive corresponding to the destination data storage tier.

10. The system of claim 8, wherein the computer-executable instructions further cause the one or more processors to transmit the file to a data archive system to store the file in a data archive corresponding to the destination data storage tier.

11. The system of claim 8, wherein a size of the file is constrained.

11. The system of claim 8, wherein a size of the file is constrained.

12. The system of claim 8, wherein the file is moved to a third directory, corresponding to a second destination storage tier.

12. The system of claim 8, wherein the file is moved to a third directory, corresponding to a second destination storage tier.

13. The system of claim 8, wherein the job executes on a virtual machine.

13. The system of claim 8, wherein the job executes on a virtual machine.

14. The system of claim 8, wherein the computer-executable instructions further cause the one or more processors to update a data log with an entry including a duration of time over which the file was accessed.

14. The system of claim 8, wherein the computer-executable instructions further cause the one or more processors to update a data log with an entry including a duration of time over which the file was accessed.

15. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: create a job, specifying a set of attributes, to store a file in a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in a first directory corresponding to a source data storage tier; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.

15. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: create a job, specifying a set of attributes, to store a file in a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in a first directory corresponding to a source data storage tier; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.

16. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to update a data log with an entry including a time at which the file was accessed.

16. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to update a data log with an entry including a time at which the file was accessed.

17. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to update a data log to include a duration of time over which the file was accessed.

17. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to update a data log to include a duration of time over which the file was accessed.

18. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to monitor any pending movement of the file.

18. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to monitor any pending movement of the file.

19. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system, upon a determination that the file has not been used over an extended period of time, to move the file to a third directory.

19. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system, upon a determination that the file has not been used over an extended period of time, to move the file to a third directory.

20. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to provide an infrequent access data storage tier, the infrequent access data storage tier utilized to classify data objects that are accessed at a lesser frequency than other data objects classified as being in a standard data storage tier.	
20. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to provide an infrequent access data storage tier, the infrequent access data storage tier utilized to classify data objects that are accessed at a lesser frequency than other data objects classified as being in a standard data storage tier.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133